DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or fairly suggest the claimed structure, which is fairly described for a skilled artisan as a structure created by the “direct-write” additive manufacturing process described in the specification.  The specific structure of claim 1 appears to be novel in the art.  
In general eutectic alloys of aluminum with rare earths are known in the art, for example as by US 5,593,515 or US 2016/0230252 A1, among others.  Additive manufacturing sing such alloys is described in the art, for example as by applicant’s prior patent US 10,760,148.  However, what is now claimed is believed to be different from these by the structures claimed (the interface layer between the layers of an alloy, which layer has eutectic in greater amounts).  This specific structure is well described as a result of applicant’s processing.
US 2016/0053346 A1 describes a 95/5 Aluminum/lanthanum alloy, and describes its use for additive manufacturing.  However, this prior art throughout describes that oxidation of the material in general is to be avoided.  This is different from applicant’s invention, which describes a structure explained by the specification as being a reaction product of the extruded “direct-write” molten metal reacting with the previously deposited material that has oxide skin.  The skilled artisan practicing the invention after US 2016/0053346 A1 would generally tend to avoid the claimed structure based on those teachings.  DE102011111365 teaches an aluminum-Ce eutectic alloy is produced for additive manufacturing.  However, that document describes a passivation of a powder which is used in a powder bed fusion process.  While the powder material is chemically the same as the direct-write material, it is not believed that the structure of interfaces forming to weld the layers as claimed would have resulted from the process. This type of powder bed fusion also described in applicant’s prior patent US 10,760,148 is believed to generate a melt pool within the material, which would tend to redistribute or destroy any prior oxidation layer.  It is not clear that a reaction between the deposited layers would have occurred, where a passivated powder is applied to a solid fused layer, and then selectively melted.  It is further not clear that this would have developed an interface layer such as what is now claimed.  This is as opposed to the instant specification, which discloses actively fostering a reaction between the newly deposited molten material on top of the passivated deposited material.  
When all of the evidence is considered as a whole, evidence against obviousness outweighs evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734                                                                                                                                                                                         /CHRISTOPHER S KESSLER/Examiner, Art Unit 1734